DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set considered is the claim set filed on 29 JUNE 2020.  Current pending claims are Claims 1-17 and 42-44 and are considered on the merits below. Claims 18-41 and 45-50 are cancelled in a preliminary amendment. 
Specification/Abstract
The abstract of the disclosure is objected to because Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any structural limitations for the microfluidic analyte sensor itself. 
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there are no structural elements claimed in the limitations.  
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recites the limitation "said device" line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "The microfluidic device" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 recites the limitation "said device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 12, 17 and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAN, Measuring rapid kinetics by a potentiometric method in droplet-based microfluidic devices, Chem. Commun., 2012, 48, 1601–1603.
Applicant’s invention is drawn towards a device, a microfluidic analyte sensor. 
Regarding Claim 1, the reference HAN discloses a microfluidic analyte sensor comprising a sensing oil, wherein said sensing oil is capable of forming droplets from a biological sample and producing a detectable signal in response to contacting an analyte, page 1601.
It should be noted that a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Additional Disclosures Included are: Claim 2: wherein the microfluidic analyte sensor of claim 1 wherein the sensing oil comprises a signaling molecule that is specific for the analyte and that produces the detectable signal, page 1601.; Claim 3: wherein the microfluidic analyte sensor of claim 1 wherein the sensing oil comprises a recognition molecule that is specific for the analyte and a signaling molecule that is capable of producing a detectable signal, page 1601-1602, RNA and Mg2+.; Claim 4: wherein the  microfluidic analyte sensor of claim 2 wherein the sensing oil further comprises an ion exchanger molecule, page 1601-1602.; Claim 5: wherein the microfluidic analyte sensor of claim 3 wherein the sensing oil further comprises an ion exchanger molecule, page 1601-1602.; Claim 11: wherein the microfluidic analyte sensor of claim 1 wherein the biological sample is a biofluid, page 1601-1602, biological process, biochemical reactions.; Claim 12: wherein the microfluidic analyte sensor of claim 1 wherein the biological sample is blood, serum, plasma, urine, tear, sweat, or saliva. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).; and Claim 17: wherein the microfluidic analyte sensor of claim 1 wherein said device is capable of detecting an analyte having a concentration of 1 to 10-12 M and/or 0.01 to 500 g/ml in a sample or droplet, page 1601-1602, detection is potentiometric detection.  The term ‘capable of’ limits the detection in the sensor to have the ability detect the concentration of 1 to 10-12 M and/or 0.01 to 500 g/ml in a sample or droplet by potentiometric detection.  
Applicant’s invention is drawn towards a method, a method for detecting and/or quantifying an analyte. 
Regarding Claim 42, the reference HAN discloses a method for detecting and/or quantifying an analyte, the method comprising: a) providing a microfluidic analyte sensor comprising a sensing oil, page 1601-1602, Figure 1, oil; b) forming droplets from a biological sample and sensing oil segments from said sensing oil, page 1601-1602, Figure 1; and c) detecting and/or quantifying an analyte in one or more of said droplets, page 1602, potentiometric detection.
Additional Disclosures Included are: Claim 43: wherein the method of claim 42 further comprising producing said sensing oil by dissolving a signaling molecule in an oil to produce said sensing oil; and/or dissolving a signaling molecule and a recognition molecule in an oil to produce said sensing oil, page 1601.; and Claim 44: wherein the method of claim 43 further comprising dissolving an ion exchanger molecule in said oil to produce said sensing oil, page 1601, Figure 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over HAN as evidenced by the Electronic Supplementary Information (ESI), HAN, Measuring rapid kinetics by potentiometric method in droplet-based microfluidic devices, The Royal Society of Chemistry, pages 1-7, 2011.  
Regarding Claims 6 and 7, the HAN reference discloses the claimed invention, but is silent in regards to wherein the sensing oil comprises an oil that is dioctyl sebacate, mineral oil, hexadecane, 4-3- phenylpropylpyridine, dichloroethane, or a fluorous oil or a chromoionphore.
HAN does teach generically the sensing oil is just oil, page 1601, Figure 1, but does not disclose what type of oil. 
However, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the type of sensing oil to be oil that is dioctyl sebacate, mineral oil, hexadecane, 4-3- phenylpropylpyridine, dichloroethane, or a fluorous oil or a chromoionphore as a matter of design choice and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Regarding Claims 8-10, the HAN reference discloses the claimed invention, but is silent in regards to wherein the sensing oil comprises a pH-sensitive dye or the sensing oil comprises a pH-sensitive dye and an ionophore, or further comprises an ion exchanger molecule.
It should be noted that the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
It would be obvious to one having ordinary skill in the art before the effective filing date to have the sensing oil comprise a pH-sensitive dye so that the dye can bind to the analyte or bind to specifically to H+ in response to an analyte or the sensing oil further comprises an ion exchanger molecule to form cooperative ion pairs with the analyte. 
Regarding Claims 13 and 14, the HAN reference discloses the claimed invention, but is silent in regards to wherein the device produces droplets having a volume of 0.05 to 50 nl.
The ESI document discloses the droplets produced are about 5 nl, page 2, Droplet experiment. 
Regarding Claims 15 and 16, the HAN reference discloses the claimed invention, but is silent in regards to wherein the device produces sensing oil or droplets at a frequency of 10 to 1000 Hz.  
However, ESI does teach that the droplet volume is related to the cross-sectional dimension of the channels and the ratio of the flow rates of the aqueous streams to the flow rate of the oil.  The flow rates of the droplets and oil in the microchannels were controlled by syringe pumps.  The flow rate varied between 10 and 100 mm/s. 
Since the ESI document discloses that the flow rates of the droplets and oil in the microchannels were controlled by syringe pumps and the flow rates varied and are controlled, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the HAN reference so that the device produces sensing oil or droplets at a frequency of 10 to 1000 Hz so high throughput of droplet can be produced for detecting and/or quantifying biomarkers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WANG, XUEWEI, et al., Ionophore-Based Biphasic Chemical Sensing in Droplet Microfluidics, Angewandte Chemie International Edition Volume 58, Issue 24 p. 8092-8096.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797